PER CURIAM.
This is an appeal from a summary judgment. In his representative capacity, Plaintiff Edgar Lane sued the Town of Columbia, the mayor of Columbia, and the Columbia Ambulance and Rescue Emergency Squad, Inc. (CARES), for the wrongful death of his intestate, Addie Weams. Individually, Edgar and Lessie Lane sued each of Defendants other than CARES for the tort of outrageous conduct. After appropriate discovery, Defendants moved for summary judgment. The trial court entered summary judgment for Defendants without opinion. We affirm.
In viewing the facts most favorably to the nonmoving party, Plaintiffs/Appellants, Bon Secour Fisheries, Inc. v. Barrentine, 408 So.2d 490, 491 (Ala.1981), we are able to distill from the affidavits and depositions the following chronology:
6:45 a.m. — Addie Weams has a “spell.”
7:03 a.m. — Town dispatcher receives a call from someone requesting aid for Addie Weams. Trying to get an EMT crew together to go to Ms. Weams’s aid, the dispatcher immediately begins calling EMT volunteers to go to Town Hall, where the CARES ambulance is parked.
7:10 a.m. — In his car, one block away from Town Hall, Mayor Green hears on the radio that an EMT crew is needed at Town Hall. The mayor drives to the Town Hall in order to be the ambulance driver.
7:18 a.m. — The final necessary EMT volunteer arrives at Town Hall, but Weams’s neighbor is there telling the Mayor that the ambulance and EMT crew are no longer needed because Addie Weams has died. The ambulance and EMT crew go to the Weams house anyway.
7:20 a.m. — EMT crew arrives at the Weams house and a crew member confirms that Addie Weams is dead.
*1075We are unable to perceive these facts as furnishing a reasonable inference supporting any cognizable claim against any of the Defendants in favor of either of the Plaintiffs.
AFFIRMED.
TORBERT, C.J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.